UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-7632


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

SPENCER BOWENS, a/k/a Scooter, a/k/a Clyde, a/k/a Melvin
McCurdy, a/k/a Doc Johnson,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:98-cr-00110-REP)


Submitted:     March 15, 2010                 Decided:   March 30, 2010


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Spencer Bowens, Appellant Pro Se.    David Novak, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Spencer    Bowens     appeals     the    district       court’s    order

denying his motion to correct a clerical error pursuant to Fed.

R.    Crim.   P.   36.    We    have      reviewed    the    record    and     find   no

reversible     error.      Accordingly,         although      we   grant       Bowens’s

motion for leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.                  United States v. Bowens,

No.    3:98-cr-00110-REP        (E.D.     Va.   Aug.    6,    2009);     see    United

States v. Johnson, 571 F.3d 716, 717-18 (7th Cir. 2009) (finding

that court did not have authority to correct calculation error

in the presentence report pursuant to Rule 36).                          We dispense

with oral argument because the facts and legal contentions are

adequately     presented       in   the    materials    before     the     court      and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                           2